Poch, J. This cause coming on to be heard on the stipulation of the Respondent and the Court being fully advised in the premises, having reviewed the record, finds that the terms of settlement and agreement is a reasonable and appropriate settlement of the dispute between the parties and agrees that in return for the Claimant’s adherence to the terms of said agreement, both now and in the future, said terms of settlement and agreement being hereby incorporated herein and being made a part of the terms of this award, does hereby grant this Claimant an award in the amount of five thousand seven hundred fifty and 00/100 ($5,750.00).